Case: 21-50803     Document: 00516387249         Page: 1     Date Filed: 07/08/2022




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                         July 8, 2022
                                  No. 21-50803
                                Summary Calendar                       Lyle W. Cayce
                                                                            Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Hugo Villarreal-Solis,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 5:01-CR-314-1


   Before Davis, Jones, and Elrod, Circuit Judges.
   Per Curiam:*
          Hugo Villarreal-Solis, federal prisoner # 12952-180, appeals the
   district court’s denial of a motion for compassionate release pursuant to
   18 U.S.C. § 3582(c)(1)(A)(i) and of a motion asking the court to reconsider
   the denial of an earlier motion for compassionate release. He argues that he


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50803      Document: 00516387249          Page: 2    Date Filed: 07/08/2022




                                    No. 21-50803


   has shown several extraordinary and compelling reasons for relief and that
   the factors listed in 18 U.S.C. § 3553(a) favor a reduction in sentence.
          The district court’s contrary assessment of the § 3553(a) factors is a
   sufficient basis for its denial of the § 3582(c)(1)(A)(i) motion, and this court
   owes deference to that assessment. See United States v. Chambliss, 948 F.3d
   691, 693 (5th Cir. 2020). Villarreal-Solis shows only that he disagrees with
   how the court weighed the § 3553(a) factors, which is not a sufficient basis
   for reversal. See id. at 694. He has not briefed, and has therefore abandoned,
   any separate challenge to the denial of the motion for reconsideration. See
   Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993). We accordingly
   AFFIRM the district court’s ruling.




                                          2